NUMBER 13-11-00341-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                               IN RE CHARLEY N. WHITE


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                      Before Justices Garza, Vela, and Perkes
                        Per Curiam Memorandum Opinion1

       Relator, Charley N. White, pro se, filed a petition for writ of mandamus in the

above cause on May 31, 2011. Through this original proceeding, relator seeks to “give

the 214th Judicial [District] Court mandate to give the Nueces County District Clerk[„]s

office and (or) the Nueces County District Attorney[„]s Office orders to release evidence

and information requested, or, to give reasons why this cannot be fulfilled.”

       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ

of mandamus should be denied. See id. It is relator‟s burden to properly request and

show entitlement to mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex.

App.–Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”). In addition

to other requirements, relator must include a statement of facts supported by citations to

“competent evidence included in the appendix or record,” and must also provide “a clear

and concise argument for the contentions made, with appropriate citations to authorities

and to the appendix or record.” See generally TEX. R. APP. P. 52.3. In this regard, it is

clear that relator must furnish an appendix or record sufficient to support the claim for

mandamus relief. See id. R. 52.3(k) (specifying the required contents for the appendix);

R. 52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that relator has not met his burden

to obtain mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. Moreover, to

the extent that relator‟s petition may be construed so as to seek mandamus relief as

against a district clerk or district attorney, we do not have jurisdiction against a district

clerk or a district attorney unless necessary to enforce our jurisdiction, and relator has

not demonstrated that the requested relief is necessary for this purpose. See TEX.

GOV‟T CODE ANN. § 22.221 (West 2004); In re Richardson, 327 S.W.3d 848, 851 (Tex.

App.–Fort Worth 2010, orig. proceeding); In re Phillips, 296 S.W.3d 682, 684 (Tex.
App.–El Paso 2009, orig. proceeding); In re Washington, 7 S.W.3d 181, 182 (Tex.

App.–Houston [1st Dist.] 1999, orig. proceeding). Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a), (d).



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
2nd day of June, 2011.